 GLAZIERS, LOCAL UNION 767Glaziers, and Glassworkers,LocalUnion767 (SierraGlass Service,Inc.)andDavid John Bergman. Case20-CB-3696February 8, 1977DECISION AND ORDERBy MEMBERSFANNING, JENKINS, ANDPENELLOOn October 12, 1976, Administrative Law JudgeRussell L. Stevens issued the attached Decision inthis proceeding. Thereafter, the Charging Party andEmployer jointly filed exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge: Thismatter was heard at Reno, Nevada, on August 24 and 25,1976.1 The complaint, issued May 18, 1976, is based upon acharge filed November 17 by David JohnBergman, anindividual. The complaint alleges that Glaziers & Glass-workers,LocalUnion 767, hereinafter referred to asRespondent or as the Union or as Local 767, violatedSection 8(b)(3) of the National Labor Relations Act,hereinafter referred to as the Act.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf ofGeneral Counsel, Respondent Union, and Sierra GlassService, Inc.IAll dates hereinafter are within 1975 unless otherwise stated2General Counsel moved in his brief to make minor transcript correc-tionsThe motion has been carefully considered,has not been opposed, andherebyis granted3This summary is based upon credited testimony of various witnessesrelative to facts not in dispute (except as discussed)and supported by therecord35Upon the entire record 2 of the case, and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYERSierra Glass Service, Inc., hereinafter referred to as SierraGlass, a Nevada corporation with a principal place ofbusiness in Reno, Nevada, is, and at all times materialherein has been, engaged in the business of installingresidential, commercial, and other glass. During the mostrecent calendar year, in the course and conduct of itsbusiness operations, Sierra Glass purchased goods, materi-als, and supplies valued in excess of $50,000 directly fromsuppliers located outside the State of Nevada.Ifind that Sierra Glass is, and at all times material hereinhas been, an employer engaged in commerce and inoperations affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.It.THE LABORORGANIZATION INVOLVEDGlaziers & Glassworkers,Local Union 767, is,and at alltimes material herein has been,a labor organization withinthe meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABORPRACTICESA.Background3Warren Welsh (Welsh) and Larry Schenck (Schenck)became partners in February 1968, and on February 12,1968, openeda glass businessin Reno called Sierra GlassService, at 645 Sunshine Lane (hereinafter referred to as645). About a year later Welsh and Schenck opened a newlocation at 230 Sunshine Lane4 (hereinafter referred to as230), called Sierra Glass Service, initially as a warehouseand later asa glass business.About the same time, Welshand Schenck acquired from a company known as AlpineGlass a glass business at South Lake Tahoe. The Tahoebusiness was renamed South Shore Glass by Welsh andSchenck. Welsh and Schenck managed the three business-es5 together until Schenck died in November 1971.Welsh owned and managed the three businesses, alone,after Schenck's death. In 1973, on a date not established,Welsh sold South Shore Glass to Ann and Bill Russell. InOctober 1973,Welsh sold 230 to his estimator andmanager, Laurel Marshall, who about a year later movedthe equipment and employees to a different location. InJanuary 1976,Welsh moved the 645 businesses to 620,where itnow remains.The first contract between the Union and Sierra Glasswas signedin 1968,when the only business location was at645. (This is discussed below.) Sierra Glass continuouslywas under contract with the Union thereafter, at least untilS230 is about 2-1/2 blocks from 6455The business at 645 was incorporated in February 1969 230 wasoperated from the 645 location.South Shore Glass was incorporatedshortlyafter the business was purchased.Corporate headquarters for 645 and 230was at 645 (now 620 Sunshine Lane) Welsh and Schenck maintained theiroffices at 645 Welsh's office now is at 620 Sunshine Lane (herein 620)228 NLRB No. 10 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe events concerned in thecontroversyherein.A problembetween Sierra Glass and the Union occurred in 1971, whenthe Union accused the Company of contract violations. 645was picketedby Local 767on that occasion.A new contract was entered into,effectiveAugust 1,1972, until August 1, 1975, between Local 767 and a groupof employees including Sierra Glass.At the time Welshsigned the 1972 contract he was operating three businesses,at South Shore Glass, at 645,and at 230.Welsh participat-ed, on at least two occasions,in negotiations for the 1972contract.The provisions of the union(Local 767)contractexisting when South Shore Glass was opened were appliedat South Shore Glass and adheredto byWelsh during thetime he(and Schenck)owned South Shore Glass from 1969until 1973.During thatperiodof time Welsh made regularreports and forwarded contributions required by the unioncontract to the Union on behalf of unit employees at SouthShore Glass.The provisions of the 1972 contract and thepreceding 1968 contract also were applied by Welsh to the230 location at all times while that location wasowned bySierra Glass between 1969 and October 1973. Reports andcontributions on behalf of unit employees at 230 regularlywere made by Welsh to the Union.In early 1974, Local 767 picketed the location at 645 for aperiod of about 3 weeks.At that time 645 was the onlybusiness operatedby Welsh.Bartlett toldWelsh that thelatter was being picketed because he was not"fulfilling allthe requirements of the Union."Welsh acknowledges that,since the contract of 1972,he has not applied the unioncontract to employees at 645, and that he has operated 645as a nonunion shop and 230 as a union shop since that date.B.Contentions of the PartiesWelsh contends that the employees working for him at645 are not unit employees, that neither he nor the Union inthe past have considered them unit employees, and that theUnion is violating the Act byinsistingthat the August 1,1972, contract covers employees at 645.The Union contends that the contract of August 1, 1972,as amended, by its terms covers employees at the 645location and that Sierra Glass is violating the terms of thatcontract.C.The Contract of August 1, 1972Following are pertinentportions ofthe aforesaid con-tract:SECTION 1. TERM OF AGREEMENT(a) This agreementshall remainin full force and effectfrom August 1, 1972 andincludingJuly 31, 1975 on allitems otherthan wagesand renegotiate Section 8, andshallbe consideredas renewedfrom year to yearthereafterunlesseither party hereto shallgive writtennoticeto the other ofitsdesireto havethe samemodified, and such notice must be given at least sixty(60) days prior to July 31, 1975, or on any anniversarydate thereafterof thisagreement.If such notice is notgiven, then this agreement shall stand as renewed forthe following year. The wage portion of thisagreementis for the periodof oneyear,beginningAugust 1, 1972to July 31, 1973.(b)Upon writtennotice at least sixty(60) days prior toJuly 31, 1973, both partiesagree to meet and negotiate acost package for wages and renegotiate Section 8 onlyfor the periodbeginningAugust 1, 1973 to July 31, 1974.Upon writtennotice at leastsixty (60) days prior to July31, 1974, both partiesagree to meet and negotiate a costpackage for wages and renegotiate Section 8only forthe periodbeginningAugust 1, 1974 to July 31, 1975.SECTION 2. RECOGNITIONThe Employersshall recognizeGlaziersand GlassWorkers, Local Union #767,as the exclusive represen-tative for the purpose of collectivebargainingfor all ofthe glaziers and glass workersemployed by the Employ-ers withinthe territorial jurisdiction of the Local Union.SECTION 24. GENERAL GLAZINGSelecting,cutting,preparing, handling,installing orremoval of all plate glass,X-ray shielding glass,windowglass,and of all other types of glass, including structuralglass, tempered glass doors, safety or protection glass,auto glass,all plastics or other similar materials whenused in place of glass and when set or glazedwith putty,mastic, cement,rubber or other materials used in placeof same,driving the Employer's truck as necessary.The installation of the above materials when set inwood,stone,rubber(natural or synthetic),metal of alltypes, sash doors, skylights, louvers, sliding or fixedshowcase,glass doors or partitions in the shop or on thejob, whether temporary or permanent, on or for anybuilding in the course of construction,repair or alter-ation.The fabrication and installation of all extruded, rolledor fabricatedmetals, tubes,mullions,metal facingmaterials,mutins, facia, trim mouldings, porcelainpanels, arch porcelain panels skylights,show doors andrelative materials, including those in any or alltypes ofbuilding related to store front and wall construction.Door and window frame assemblers,such as patiosliding or fixed doors, vented or fixed windows, suchitems as shower doors, bath tub enclosures, storm sash,where the glass becomes an integral part of the finishedproduct,itshallbe considered glazier's operationincluding the installation of same,except in the case ofbasic manufacturing.ART GLASS: [Text omitted ]MIRRORS AND PROCESSING: [Text omitted]SECTION 25. TOOLS AND WORKMANSHIP [Textomitted]The fact that no notice of intention to modify thecontract pursuant to section 1, above, was given by eitherparty is not disputed and is found. GLAZIERS,LOCAL UNION 76737D.The UnitThe contract definition of the unit is set forth in section 2,above.General Counsel contends that the unit is as follows:All glaziers and glassworkers at the Employer's 230SunshineLane, Reno, Nevada location, excluding allother employees, guards and supervisors as defined inthe Act.The fact that the first contract between the parties wassigned in 1968 amply is shown by the testimony of Welshand Kendall Bartlett, business representative for Local 767since 1964 or 1965. Further, General Counsel stated on therecord that he does not contest the fact that a contractbetween the parties existed prior to 1972. Welsh testified onseveral occasions to the existence of a union contract priorto 1972, and also prior to the opening of 230. For example:Q. [By Mr. Longman] Do you know of your ownpersonal knowledge if Mr. Schenck had had dealingswithMr. Bartlett or the Union during the time that hewas your partner?A.Yes. He mainly did it at the time he was here.Q. Is it your testimony that there was never a unioncontract in existence covering Sierra Glass before 1972?A.Yes. We were signed up before that.Q.When was it that you were first signed up?A. I would have to say about 1969.Q.Would it be'68?A. It could have been in the last half. I can't tell youthat.Q. Is it true, sir, that you were continuously underunion contract commencing with the latter part of 1968to and including sometime in 1975 or '76? Either one?A.Yes. I would say from the end of'68 until I soldthe storefront part.stsstQ. Isn't it a fact, sir, that when you negotiated withMr. Bartlett for the first time, that you-the only placeof business that you had was 645 Sunshine Lane; isn'tthat true, sir?A.That would not be true because my partner didthe negotiation.Q.When the business commenced to negotiate withthe Union.A.That would seem possible, yes.Welsh contends that the 1972 negotiations primarilyinvolvedwages, which underscores the existence of anearlier contract.Neither party introduced a copy of the 1968 contract intoevidence, but Bartlett testified credibly and without contra-diction that provisions of the 1972 contract in general, andthe 1972 definition of general glazing work in particular, arethe same as those in the 1968 contract.Bartlett corroborated Welsh when he testified that, at thetime the 1968 contract was signed, the only businesscovered by the contract was the one at 645. Bartlett andWelsh also corroborated each other in testifying thatnegotiations for the first contract were conducted byBartlett and Schenck, and that Sierra Glass at that timeowned no business other than the one at 645.Welsh testified that the work done at 620 is "identical" tothe work previously done at 645, and that it consists of autoglass, replacement of broken glass in homes, screens, andshower doors. Welsh also testified that the work done at 645was the same when the location was opened in 1968, as it isat 620 today. Further, Welsh testified that the only workever done at 230, when that location was owned by SierraGlass, was storefront and commercial work, usually done atthe worksite while new commercial buildings were underconstruction. He said employees at 645 and 230 never wereinterchanged between those two locations. Finally, Welshtestified that the work done at South Shore Glass principal-ly was commercial storefront installation, with some homeand auto replacement work.Welsh testified that, in December 1969, he opened thestore at 230 in order to bid on, and perform, commercialwork that never had been done at 645. He stated that, whenhe signed the contract of August 1, 1972, he signed only forthe 230 location and that he never recognized Local 767 at645. However, that testimony differs from his later testimo-ny wherein he said his Company had a contract with theUnion from 1968 until after 1972. Since the Company onlyowned one store in 1968 - the 645 location - the earliertestimony clearly was wrong.It is seen from the foregoing that, regardless of the kind ofwork performed at 645, that location was under contractwith Local 767 starting in 1968 and, based upon Welsh'stestimony as well as that of Bartlett, the contract was beingenforced by the Union (through picketing) at least as earlyas 1971.6 The record does not show any modification ortermination of the 1968 contract prior to its replacement bythe 1972 contract.Since Welsh applied the 1968 contract to his operations at230 after it was opened, and regularly made union reportsand contributions pursuant to that contract dunng its entirelife, it is obvious that the parties intended, both in 1968 and1972, a unit embracing all Sierra Glass glassworkers andglaziers, wherever they were employed. It is not realistic tocontend that 645 employees were not included within theunit under the 1968 contract, since that is the location thecontract was signed for by Schenck, and that contract wasapplied to the 645 employees, as demonstrated by the 1971picketing.Welsh laid this subject to rest when he testified:Q.When you first formed your partnership withMr. Schenck, what year was that?A.That was February of'68.Q.So then, it was in the same year that you formedyour partnership with Mr. Schenck that you signed theunion agreement for the first time to your recollection.6 Bartlett testified, credibly and without challenge, that complaints ofcontract violations giving rise to the 1971 picketing were filed with the Unionby glaziers working at 645 38DECISIONSOF NATIONAL LABOR RELATIONS BOARDA.To my recollection-Q. Is that right, sir?A.Yes.Q.Andthat,that contract was in force,in effectcontinuously at least through 1972.A.Yes.Q.Andthereafter for some period of time; is thatright?A.Yes.Q. It's true,is it not, sir,that when you went intobusiness with Mr.Schenck,that you did not operate thepresent premises commonly known and described as230 Sunshine Lane for any business purposes;is thattrue?A.That's true.Q.So that it was sometime after you signed theunion contract thatyou firststarted to operate thepremises as a glass business commonly known as 230Sunshine Lane; right?A.Closeto that vicinity.Would have workedtogether.In view of the foregoing it is quite clear,and it is found,that the unit involved in this controversy is, and wasintended by the parties to be, one that includes allemployees of Sierra Glass,wherever they are located.7E.TheWork PerformedIn an attempt to show that the parties intended a unitcovering only 230 when Welsh signed the 1972 contract,General Counsel introduced testimony and evidence aboutwork performed at the three locations. It is argued that230's work was limited to commercial storefront work atnew construction sites, and that South Shore Glass primari-lywas engaged in commercial work,whereas 645 wasdevoted at all times solely to auto and replacement glass,screens,and doors. It is contended that commercialstorefront work is different from general glazing,thus is notwithin the definition of the 1972 contract relating to generalglazing.This argument is without merit, for several reasons:I.The definition of general glazing is the same in bothcontracts, 1968 and 1972. That definition is set forth above,and obviously includes storefront and commercial work atnew construction sites. There is no testimony or evidencethat the parties ever discussed,or negotiatedrelative to, anydifferent interpretation of the contract terms.2.Welsh participated in negotiations leading to thesigning of the 1972 contract, yet he acknowledged, andBartlett confirmed,that at no time,during negotiations orotherwise,didWelsh say anything about negotiating onlyfor 230. Further,Welsh testified that he- never discussedwith Bartlett any work distinction between 645 and 230.3.Storefront signs at 645 and 230 make no distinctionrelative to work.The 645 sign reads"Sierra Glass," and the230 sign reads "Sierra Glass Warehouse."rWelsh indicated in his testimony,although the point is not entirelyclear,that South Shore Glass was incorporated separately from Sierra Glass.However,resolution of that point is not necessary.This controversyprimarily involves 645 and 230 and further,sinceWelsh was the solestockholder of all three locations,they can and should be considered as onefor purposes of this Decision.4.Thecontract of 1972 was signed under the name"Sierra Glass."No words of limitation are shown.5.Since at least 1970,the yellow pages of the telephonebook have carried the name Sierra Glass at only onelocation:645.8 Further,those advertisements,until 1974after 230 was sold to Marshall, covered both commercialand residential work.6.Employees at 230 and 645 were paid from the samebank account.7.All reports to the Union gave only the 645 address.The 230 address appears on no records sent to the Union.Based upon the foregoing,and upon Welsh's testimonythat he operated 645 as a nonunion shop and 230 as a unionshop,it is well established thatWelsh's reason for notapplying the 1972 contract to 645 was not related to theterms of that contract.Rather,failure to apply the contractwas in order to divide the business into two functions. 230was for commercialwork,where unionaffiliation would beadvantageous.645 was for glassworkon automobiles andhomes, where formal advance bids generally are not madeand where union affiliation would be of detriment ratherthan of benefit. As Welsh acknowledged, 645 glaziers werepaid less than those at230. Clearlythe work distinction wasmade by Welsh for hisown purposes.Welsh was equivocal and less than convincing when hetestified that no storefront or commercial work ever wasperformed at 645. Testimony shows that 645 was inbusiness at least a year before 230 was formed.During thattime,and thereafter until the new contract was signed in1972,Welsh applied the 1968 contract to 645, according tohis own testimony and that of Bartlett. Bartlett crediblytestified that he knew some commercial work was done at645, and he and witness Dan Hoss credibly testified thatthey observed tools at 645 customarily used on commercialwork.These facts, and Welsh's testimony, compel theconclusion that Welsh and Schenck 9 started 645 as a unionoperation;that 645 remained a union operation until aboutthe time of Schenck's death;that the division of work at 230and 645 occurred in 1971; that the division of workcontinued until South Shore Glass and 230 were sold byWelsh; and that the contract of August 1, 1972, wasnegotiated without any reference to or discussion about adivision of work.It isfound that the August 1, 1972, contract by its termscovers all glazing work, including storefront and commer-cialwork on new construction, as well as noncommercialglass work on automobiles and in homes.It is further found that the August 1, 1972, contract is arenewal of an earlier contract with similar provisionsdescribing the unit and the workcovered bythe contract,and that the 1972 contract covers work performed, andglassworkers and glaziers employed, at 645 and 230.F.Bartlett 'sKnowledgeGeneral Counsel and Welsh argue that Bartlett hasknown for several years that Sierra Glass work was dividedaResp.Exh. 1.BBothWelsh and Bartlett testified that the 1968 negotiations andcontract,and discussion of union matters thereafter until Schenck's death,wereconducted bySchenck and Bartlett. GLAZIERS, LOCAL UNION 767between 645 and 230, as described above, but that Bartletttook no action and it therefore can be assumed that Bartlettknew the 1972 contract covered only the employees at 230,or condoned its application to 230 only. The argument isbased upon:(a) About seven or eight glaziers worked at 645, and threeglaziersworkedat 230. Reports made to the Union sinceNovember 1972 cover only employees at 230.(b)No employees at 645 or 620 have told Welsh thatLocal 767 represents them, nor has Local 767 stated toWelsh that it represents any of those employees.(c)Welsh never asked Bartlett for referrals to 645.(d) Bartlett visited the premises at 645 and 230 on manyoccasions,and therefore knew that 645 had employees whowere not being reported to the Union.(e) Presentemployees at 645 do not want the Union torepresent them.(f)Bartlettknew only automobile and residential workwas beingdone at 645, and he knew about the business at230.Bartlett denies any intent or action to apply the 1972contract, or its predecessor 1968 contract, to 230 alone. Healso deniesthat he condoned such an application of the twocontracts.Bartlett answersthe above-listed contentions byWelsh, as follows:(a)Although Bartlett knew about the 230 location andhad visited it on many occasions, he first learned of theexistenceof 230 in 1971, and at all times thereafter, until230 was sold to Marshall, he knew of only one businessaddress forcommunications,and of only one headquartersand one office for Sierra Glass, i.e., 645. All reports andunion contract contributions were sent from 645. Allreferrals of employees under the contract were sent to 645.He was suspicious that Welsh was not reporting all hisemployees under the contract, but he had no proof of thatfact until just prior to filing the Section 301 action in theU.S. District Court for the District of Nevada on December12, 1974. Bartlett said he did not know of the sale of 230 toMarshall untilthe latterpart of 1974.(b)Welsh never indicated to Bartlett that he was notfamiliar with the terms of the contract; 10 Bartlettdiscussedspecific terms of the contract with Welsh during negotia-tionsbutWelsh never said he would withdraw from thecontract nor did he ever tell Bartlett that he believed onlyemployees at 230 were covered by the contract.(c)Welsh never asked for referrals to specific locations.He merely requestedglaziers, and Bartlett dispatched themto the only business address he knew - 645. Bartlett neverknew where Welsh put the men to work.(d) Bartlettsaid he suspected Welsh was violating thecontract, as discussed elsewhere herein, but he had toassumeWelsh was honest, and had to await proof beforetaking action.(e)This allegation is immaterial, except as discussedbelow.(f)Bartlett contendsthis is immaterial, since the contractcovers employees at 645. Bartlett said he did not condone10Welsh testified he never read all the contract11Bartlett testified thatLocal 767has contractswith approximately 65contractors,and has about 410 members.Bartlett said he has no investigator,and that he alone runs theofficeand dispatchesemployees.12Marshall worked on the premisesat 230, atall times prior to and afterthe saleof 230,until 230 was moved to another location39Welsh's actionsin applying the contract only to employeesat 230.Bartlett insists, and the record supports him, that the 1968contractwas signedwhen only 645 was in existence. Therecord also shows that the 1972 contract was applied onlyto employees at 230. The record does not show the extent ofhow the 1968-72 contract was applied, but Bartlett andWelsh testified to the picketing in 1971, described above,while Schenck was alive, and Welsh testified that, whateverthe problem was, Schenck worked it out with the Union. Akey question, therefore, is whether Bartlett knew about, andcondoned,Welsh's actions relative to the 1972 contract.Bartlett credibly testified that he first knew of theexistenceof 230sometimein 1971. There is nothing in therecord to contradictthat statement, or to raise an inferencethat it is not accurate.Bartlett testified that he addressed the group of negotiat-ing employers, includingWelsh, in 1972 and 1973 andadmonishedthemto report all unit employees. He said hewas suspiciousat that timethat some employers, includingWelsh, were not reporting accurately.[[ Welsh testified thathe was not present at all negotiation sessions and histestimony did not specifically cover this point. Thistestimony by Bartlett is credited.General Counsel's Exhibit 5 is a series of copies ofWelsh's reports to the Union. They all show the employeras "Sierra Glass Service Inc. 645 Sunshine Lane RenoNev." Contributions for employees were reported andmade through November 1973. The December reportstates,"No employees hired for November 1973. AllemployeesterminatedNovember 30, 1973." Reports weresent to the Union monthly from January 1974 through May1974, statingno glazierswere employed.Bartlett credibly testified that he first knew 230 had beensold when Marshall so advised him by telephone in 1974.12Bartlettfurthertestifiedthat,when he learned afterDecember 1973 that Welsh's reports were showing noemployees he was suspicious and talked with the adminis-trator ofthe uniontrust fund about it. The administratorsuggested thatBartlettlook into thematter,and Bartlettcalled Welsh on the telephone. Bartlett testified:TitEWITNEss: He said that he was no longer in theconstruction end of it. I told him he had to send infringe benefits on all of his hourly employees. Heinformed me that he couldn't afford it.Welsh did not deny Bartlett's testimony about the aboveconversation.Welsh testified to another conversation,which he placed at about 2 or 3 months before he sold 230toMarshall, i.e., about July or August 1973.13 Welsh stated:Q.You said you were picketed on a secondoccasion.When was that second occasion you werepicketed?A.That was 1974 at 645 Sunshine Lane.13 It appears possible that the two recitationsmay coverthe sameconversation, but that would not change any findings or conclusions Thedate is uncertain because Welsh earlier testified that the 230 sale was notentirely consummated until sometime after October 1973. 40DECISIONSOF NATIONALLABOR RELATIONS BOARDQ.Were you picketed only at 645 Sunshine Lane atthat time?A.Yes.Q.How long were you picketed?A.Approximately three weeks.Q.Did you ever have any conversations withanyone from the Union concerning this picketing?A.Yes. I called Ken Bartlett.Q.As best as you can recall, what took place in thatconversation?What did you say, and what did he say?A.BestI canrecall, I called Ken and asked himwhat was going on and why.Q.What did he say?A.At that time, he believed we weren't paying allour dues like we should and that weren't fulfilling all therequirementsof the Union.Q.Did he say which location he felt you weren'tfulfilling these requirements at?A.No.Q.How many locations did you have in business inReno at that time?A.At that time, just one.Q.Which was where?A.645 Sunshine Lane.Bartlett testified that the district court action was filed bytheUnion about 6 months after his conversation withWelsh, quoted above.G.Summary Analysis1.Continuously from 1968 until charges were filedherein, Sierra Glass was under contract with the Union.Welsh testified that he never indicated an intent towithdraw from the contracts, or terminate either of them.When the first contractwas signed SierraGlass had butone location, at 645SunshineLane. The unit included all ofSierra Glass' employees. A new location (230), 2-1/2 blocksaway, was acquired by Sierra Glass in 1969. The partiesvoluntarily treated 230 as an accretion under the contract;the terms of the 1972 contract and its predecessor 196814contract were applied to and accepted at 230 until 230 wassold and transferred to Marshall. No change (other thanwage rates) was made at 230 after the renewal contract wassignedon August 1, 1972. Corporate headquarters, facili-ties,work classifications under the contract, work condi-tions, and unit description remained the same. The accre-tion was avalid one.15 The same conclusion is required byconsideration of the 1972 contract alone. It covers, by itsterms,allglaziers and glassworkers employed by SierraGlass, both commercial and residential. The record doesnot support General Counsel's contention that the partiesintended to limit the contract to 230. Wording of the14The recordon enforcement of the contract between 1968and 1972 isnot extensive or complete,but existence of the contract is admitted.Eventschallenged herein occurred for the most part after August 1,1972, thecomplaint is based upon events after August 1, 1972, and the record showspicketing in 1971 because of alleged contract violations.Further, GeneralCounsel argues that 230"which employed union glaziers for constructionwork,was operated as union shop at all times during theperiod that theEmployer maintainedthis particularbusiness operation... " 230 wasmaintained by Respondent as a business operation from aboutFebruary1969 untilOctober 1973 Therefore, by GeneralCounsel's own argument, thecontract is unequivocal;Welsh testified that he neverdiscussed with Bartlett the limitation he now claims. Noevidence shows, or indicates, that the parties intended tolimit the contract to 230.2.General Counsel called as witnesses five employees.Miller and Pilkington started working for Sierra Glass at645 in 1974 and 1975, respectively, well after the 1972contract was signed. Hobbs did not work for Sierra Glassbetween 1970 and 1975, during the controversial eventsinvolved herein. Rubertus started working for Sierra Glassat 645 in 1969, became a member of Local 767 in 1970, wentto 230 for a month in 1971, then took a union withdrawaland returned to 645 in 1971. Marsh worked at 645 from1969 until the present.Testimony of the five employees was intended to estab-lish the fact that employees of 645 are not union members,and do not want Local 767 to represent them. However:(a)Desires of present employees are immaterial, so far asevents on and prior to August 1, 1972, are concerned.(b) Such desires also are not controlling in the proceed-ings herein. The language of the Board inShamrock Dairy,Inc.,16is appropriate:Although the Union in this case has never beencertifiedas the representative of the Respondent'semployees, the Respondent extended recognition to theUnion as their exclusive representative in the 1953contract. This the Respondent was forbidden by law todo if the Union did not have majority status at the timeof the execution of the contract. It would be improper topresume that the Respondent engaged in unlawfulconduct by execution of the 1953 contract. Rather, wepresume that the Respondent acted lawfully and thattheUnion, which had been the recognized bargainingrepresentative of the Respondent's employees since1937, had majority status at the time of the execution ofthe 1953 contract, as the Respondent, in effect, admit-ted by granting sole recognition. There is no evidence torebut this presumption. Accordingly, the Union was themajority representative of the Respondent's employeesat the time of the execution of the 1953 contract. Wefurther fmd that the Union enjoyed such status for theduration of the contract. By virtue of the existence ofthe contract, the Union was entitled to such recognitionfor the period during which the contract was a bar to aredetermination of its bargaining status.10 At the timeof the inception of the alleged refusal to bargain in July1955, the 1953 contract had about 2-1/2 months to run.No reason appears why that contract then would nothave been a bar to a redetermination of the Union'sbargaining status for the remaining period of thecontract.On the basis of the foregoing, we concludethat it was incumbent upon the Respondent to treatparties had been enforcing the earlier contract approximately 3-1/2 yearspnor to signing the August 1, 1972, contract. General Counsel did not showthat 645 was treated differently from 230 prior to 1972 Based upon thesefacts, it is clear that the 1968 contract was enforced during its existence, bothat 230 and 645.15Public Service Company of New Hampshire,190 NLRB 350 (1971),White Cross Discount Centers, Inc.,199 NLRB 721 (1972).16Shamrock Dairy, Inc., Shamrock Dairy of Phoenix, Inc, and ShamrockMilk Transport Co.,119 NLRB 998 (1957), and 124 NLRB 494 (1959), enfd280 F.2d 665 (C.A.D.C., 1960), cert. denied 364 U S. 892 (1960). GLAZIERS, LOCAL UNION 767with the Union as the majority representative of theemployees involved herein at the time of the allegedrefusal to bargain. [Footnote omitted.]If present employees desire a change of representative, thatmust be accomplished pursuant to Board procedures.3.The record shows Bartlett communicated withWelsh,instituted picketing, and finally instituted a Section301 proceeding within a reasonable time after learning ofcontract violationsby Welsh.Under such circumstances,Bartlett is found not to have condoned the violations.4.General Counsel argues that Respondent violatedSection 8(b)(3)of theAct by "itsverbal and writtendemands,itspicketing,and its filing and maintaining theSection 301 suit, to include the auto glass and replacementwork employees in the unit,although Respondent was notthe lawful bargaining representative of those employees."The record does not support this allegation.The verbaland written demands and the picketing were timelylegitimate protests against alleged contractual violations bySierra Glass,and included requests for remedial action bySierraGlass.Relative to the suit in the district court, theBoard stated inUnitedAircraftCorporation (Pratt andWhitney Division): 17Respondent filed suits against the Charging Parties inConnecticut Superior Court seeking damages for al-leged tortious acts committed by the Unions'membersduring the course of the 1960 strike and securedjudgments against the Unions in excess of$1million .9In theClydeTaylorcase,10 the Board held that, while"the making of a threat by an employer to resort to thecivil courts as a tactic calculated to restrain employeesin the exercise of rights guaranteed by the Act" was aviolation of Section 8(a)(1), an actual suit was notsimilarly unlawful.In justification of the latter positionthe Board majority reasoned that"the Board shouldaccommodate its enforcementof the Actto the right ofallpersons to litigate their claims in court,rather thancondemn the exercise of such right as an unfair labor17 192 NLRB 382, 384 (1971).18 In the event no exceptionsare filed as provided by Sec. 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommendedOrderherein shall, as providedin Sec. 102.4841practice." 11Since theTaylorcase, the Board hasconsistently held that the filing of a civil suit cannot befound to be an unfair labor practice.128UnitedAircraft Corp. v JAM,68 LRRM 2488,70 LRRM 2577(Conn.Supenor Ct. HartfordCounty,Nos 133884 and 133885.) TheConnecticut Supreme Court affirmed the Supenor Court's finding ofliability,but directed a new trial with respect to the amount ofcompensatory damages.UnitedAircraft Corpv.Machinists,issued April27, 1971.toClyde Taylor Company,127 NLRB 103.11Idat109. In taking this position,the Board majority overruledW.T.Carterand Brother,90 NLRB 2020,and adopted the viewexpressed by former Chairman Herzog in his dissent in that case.12Smith Steel Workers,174 NLRB235, enfd.in relevant partsubnom. Smith Steel Workers v.A O. Smith Corporation,420 F.2d 9 (C.A. 7);G.CMurphy Company,171NLRB 370;DCInternational,Inc., 162NLRB 1383, 1394;Fashion Fair Inc,159 NLRB 1435, 1449;Loca1283,United Automobile,Aircraftand Agricultural ImplementWorkers ofAmerica,145 NLRB 1097, 1121.Based upon all the foregoing, it is found that theallegations of the complaint were not proved.CONCLUSIONS OF LAW1.Sierra Glass Service,Inc., is, and at all times materialherein has been, engagedin commercewithin themeaningof Section 2(6) and (7) of the Act.2.Glaziers & Glassworkers, Local Union 767, is, and atall times materialherein has been, a labor organizationwithin the meaning of Section 2(5) of the Act.3.Respondent Glaziers & Glassworkers, Local Union767, did not violate Section 8(b)(3) of the Act, as alleged inthe complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER 18It having been found and concluded that Respondent,Glaziers& Glassworkers, Local Union 767, has notengaged in unfair labor practices, the complaint herein isdismissed in its entirety.of the Rules and Regulations, be adoptedby the Board and become itsfindings,conclusions,and Order,and all objectionsthereto shall be deemedwaivedfor allpurposes